COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex Parte Yrooj Shamim

Appellate case number:    01-16-00013-CR

Trial court case number: 1822364-B

Trial court:              County Criminal Court at Law No. 3 of Harris County

        This is an appeal from the denial of an application for habeas corpus. The trial court’s
order did not find the application frivolous and did not contain findings of fact and conclusions
of law. See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 7(A) (requiring order either to find
application frivolous or to include findings of fact and conclusions of law). The State has filed a
motion to abate the appeal pursuant to TEX. R. APP. P. 44.4(b) so that the trial court may issue a
corrected order in compliance with article 11.072, section 7(A). In his brief, appellant has also
requested abatement for findings. See Ex parte Enriquez, 227 S.W.3d 779, 784-85 (Tex. App.—
El Paso 2005, pet. ref’d) (stating appeal may be abated for clarification under article 11.072, §
7(A)).
        Accordingly, we grant the motion, order the appeal abated, and remand to the trial court
for clarification of its December 7, 2015 order, denying relief. A supplemental clerk’s record
containing a corrected order, if any, shall be filed on or before June 24, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: May 24, 2016